Citation Nr: 1630528	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  14-09 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for Hodgkin's disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1969 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The record reflects that the Veteran has submitted a timely notice of disagreement (NOD) with respect to a February 2015 determination, which denied service connection for chronic nose bleeds and posttraumatic stress disorder, and confirmed the previous denial of service connection for residuals of spleen removal.  See VA Form 21-0958, dated July 31, 2015.  The record shows that the RO has not yet issued a statement of the case.  However, the Board recognizes that these issues are acknowledged in the electronic Veterans Appeals Control and Locator System (VACOLS) as awaiting issuance of a statement of the case.  Accordingly, as the receipt of the NOD has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Since VACOLS and the electronic claims file reflect that the NOD has been recognized and that additional action is pending at the RO with regard to these disability claims, Manlincon is not applicable in this case.  Consequently, the Board will not further address those matters at this time.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran set foot in Vietnam and thus was exposed to herbicides at that time.

2.  The Veteran's Hodgkin's disease resulted from the Veteran's exposure to herbicides in service.

CONCLUSION OF LAW

The criteria for service connection for Hodgkin's disease are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The VCAA applies in the instant case.  However, the Board's grant of service connection for Hodgkin's disease represents a complete grant of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist with respect to this issue is necessary.

Law and Analysis

The Veteran seeks service connection for Hodgkin's disease, which he believes is related to his exposure to herbicides (Agent Orange) while serving aboard the U.S.S. White Plains while it was in Da Nang Harbor and when going ashore.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If, however, a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(b), 3.309(e).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

VA has interpreted this regulation to require "the servicemember's presence at some point on the landmass or the inland waters of Vietnam" for entitlement to a presumption of exposure to Agent Orange.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  Service on a U.S. Navy vessel may qualify as duty or visitation in Vietnam, as long as the veteran set foot on land.  Haas, 525 F.3d at 1195, 1197.  However VA has also recognized that the presumption of Agent Orange exposure applies for Navy veterans who served on vessels that were originally designated as offshore, or "blue water," vessels, but nevertheless were in inland waterways and offshore waters.  See Gray v. McDonald, 27 Vet. App. 313 (2015).

In February 2016, VA issued new guidance on the definition of inland and offshore waterways of Vietnam.  Specifically, VA defined offshore waters as "the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence."  VA determined that Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and, Ganh Rai Bay were considered to be offshore waters of the Republic of Vietnam.  VA Adjudication Procedures Manual (VBA Manual M21-1), Part IV, Subpart ii, Chapter 1. Section H.2.c; see also VBA Manual M21-1, IV.ii.2.C.3.m.  In addition, VA updated its list of US Navy and Coast Guard ships associated with military service in Vietnam to reflect the new guidance issued with respect to the definition of inland and offshore waterways and possible exposure to Agent Orange or other herbicides.  See Vietnam Era Navy Ship Agent Orange Exposure Development Site, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated June 15, 2016).  

This updated list of ships includes the U.S.S. White Plains as one that operated in the close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  This particular ship conducted on shore supply replenishments with helicopters and small boats at Da Nang, Cam Ranh Bay, Vung Tau, and An Thoi from January 1969 to March 1973.  Id.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361(Fed. Cir. 2001).

The record reflects that the Veteran was first diagnosed with Hodgkin's disease in the late 1980s.  The Board notes that Hodgkin's disease, is a presumptive disorder associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2015).  Thus, this case turns on the issue of whether the Veteran has demonstrated exposure to herbicides based on service in Vietnam during the Vietnam era.  If so, service connection for his diagnosed Hodgkin's disease may be granted on the basis that it is presumed to be the result of in-service Agent Orange exposure.

The Veteran reports that while on board the U.S.S. White Plains he went on numerous supply runs delivering those supplies by small boat to camps like Cam Ranh Bay and others.  He also spent a lot of time close to shore doing ship maintenance.  He stated that on more than one occasion the ship was close enough to shore that he could see herbicides being used.  He was also involved in transferring cargo for ship to shore by helicopter and landing craft.  See correspondence from the Veteran received by the RO in December 2009 and correspondence from the Veteran dated February 17, 2014.  

The Veteran also submitted a statement from an individual who reported serving aboard the U.S.S. White Plains at the same time as the Veteran.  He described the particular circumstances of the ship's activities, noting that its primary job was to supply ships at sea and to land-based facilities in Vietnam.  One of several landings was made at Da Nang where the crew assisted in off-loading cargo.  He stated that both he and the Veteran were on shore assisting in the off-loading and on-loading of cargo.  They also assisted in all land and sea supply operations and came in very close contact with whatever cargo came on or left the ship.  Two "Jolly Green Giant" twin rotor helicopters were used for all cargo transfers, to both land and sea.  See lay statement from B.W., received in July 2014.  

Here, the Veteran is competent to testify as to his in-service experiences.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  In addition, his competent lay assertions regarding his in-service military duties are also credible and supported by service personnel records that confirm his service aboard the U.S.S. White Plains (AFS-4) from August 1970 to May 1972.  His personnel records also confirm his military occupational specialty (MOS) as the ship's store operator coincident with the time period the U.S.S. White Plains conducting on shore supply replenishment in the close coastal waters of Vietnam.  Therefore it is plausible that he was exposed to herbicides during service.  There is no evidence in the record that contradicts the Veteran's statements or that makes them less trustworthy. 

Considering his statements regarding the U.S.S. White Plains's history in the Vietnam area and its proximity to the landmass, and mindful of the Court's decision in Gray, the Board resolves all reasonable doubt in favor of the Veteran and concludes that he is eligible for the herbicide exposure presumption.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Since the Veteran suffers from a disability (Hodgkin's disease) that is included among those subject to the presumption, service connection for Hodgkin's disease is warranted.  This determination is limited to this specific Veteran, based on the facts presented.


ORDER

Service connection for Hodgkin's disease is granted.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


